Citation Nr: 0520490	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran had active service from November 1976 to May 
1979.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
Baltimore, Maryland (RO).

A motion to advance this case on the Board's docket, which 
was granted by the Board for good cause in July 2003.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

In the veteran's substantive appeal received in January 2003, 
the veteran raised the issue of entitlement to an effective 
date prior to February 16, 1999, for the grant of entitlement 
to service connection for hepatitis C.  Additionally, in 
correspondence received in February 2003, the veteran's 
representative raised the issues of entitlement to service 
connection for a right hand/wrist condition and for a 
psychiatric disorder, secondary to the veteran's service-
connected disabilities.  Moreover, the veteran raised the 
issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability (TDIU) in 
September 2002 and again at his personal hearing before the 
Board in May 2003.  Finally, in written correspondence dated 
February 2004, the veteran raised the issue of entitlement to 
service connection for a skin disorder, and entitlement to 
nonservice-connected pension benefits.  These issues have not 
been developed for appellate review, and are not properly 
before the Board at this time.  These issues are referred to 
the RO for action deemed appropriate.


FINDING OF FACT

The veteran's service-connected hepatitis C is manifested by 
serologic evidence of hepatitis C infection with mild activity 
and complaints of fatigue, malaise, and abdominal pain.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for Hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7354 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in a letter dated February 
2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's VA medical 
treatment records and the veteran has been accorded a several 
VA Compensation and Pension examinations.  Thus, VA's duty to 
assist has been fulfilled. 


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

III.  Increased Rating for Hepatitis C

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In May 2001 the veteran filed a claim for an increased 
disability rating for his service-connected hepatitis C.  In 
a September 2001 rating decision the RO granted an increased 
rating of 10 percent for the veteran's service-connected 
hepatitis C disability.  However, the veteran appealed the 
RO's rating decision; he asserts that his service-connected 
hepatitis C warrants a 100 percent disability rating.  

In March 2001, a liver biopsy of the veteran was conducted at 
a VA medical facility.  The pathology report revealed chronic 
hepatitis with mild activity, focal portal fibrosis, 
lipogranulomas, and mild focal steatosis.  His liver was at 
inflammatory stage one.

In June 2001, a VA examination of the veteran was conducted.  
The examiner noted that the veteran had been receiving 
interferon treatment for his hepatitis since May 2001.  The 
diagnosis was chronic active hepatitis C infection.  A note 
from the veteran's treating physician dated May 2003 reveals 
that the veteran's liver function test results were slightly 
elevated and that the veteran had an inflamed liver.  

In May 2003, a hearing was held before the Board pursuant to 
38 U.S.C.A. § 7107(b) (c) (West 2002).  The veteran testified 
that he experienced fatigue which he described as difficulty 
breathing after walking only two city blocks.  He also 
testified that he recently lost four pounds of weight.  He 
indicated that he had bouts of abdominal pain approximately 
four times a month.

VA treatment records dated January and March 2004 reveal that 
the veteran was overweight and had recently gained two 
pounds.  Other VA treatment records dated in March 2004 
reveal that the veteran is a smoker with complaints of chest 
pain and a diagnosis of hypertension.

In February 2004, the most recent VA examination of the 
veteran was conducted.  The veteran reported having symptoms 
of feeling fatigued and sleepy, along with complaints of 
intermittent diarrhea.  He reported having a good appetite 
and had gained weight from 202 pounds to 222 pounds in the 
past year.  He complained of right-sided abdominal pain.  He 
also reported having chest pain and shortness of breath.  
Pulmonary function testing revealed an obstructive lung 
defect which was consistent with asthma, and which the 
examining physician indicated was unrelated to the veteran's 
hepatitis C.  The veteran was noted not to be on any current 
medication for treatment of his hepatitis C.  The diagnosis 
was hepatitis C with mild liver inflammation.  The examining 
physician stated that the veteran's fatigue and right 
abdominal pain were related to his hepatitis and the prior 
liver biopsy respectively.  However, the examining physician 
stated that the veteran's shortness of breath, sleepiness, 
and diarrhea were not related to the service-connected 
hepatitis C.  The examining physician's opinion was that the 
veteran's service-connected "hepatitis C does not render him 
unable to secure or maintain gainful employment."  

The veteran's service-connected hepatitis C was rated under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7345 for 
chronic liver disease without cirrhosis, but to include 
hepatitis B.  The criteria for evaluation of chronic liver 
disease were revised, effective July 2, 2001 and Diagnostic 
Code 7354 for hepatitis C was added.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7354.  The Board acknowledges that the 
November 2002 Statement of the Case provided the rating 
criteria for Diagnostic Code 7345 and not Diagnostic Code 
7354.  Nevertheless, the Board concludes that there is no 
prejudice to the appellant because the actual criteria used 
to rate liver disabilities are the same under both diagnostic 
codes.  38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby).  Therefore, Diagnostic Code 7354 is the 
proper diagnostic code under which to rate the veteran's 
service-connected hepatitis C disability.  

The veteran's service-connected hepatitis C is currently 
rated as 10 percent disabling under Diagnostic Coded 7354.  
The 10 percent rating contemplates serologic evidence of 
hepatitis C infection with intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes, with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain, having a total duration or at 
least one week, but less than two weeks, during the past 12-
month period.  A 20 percent rating contemplates daily 
fatigue, malaise, and anorexia without weight loss or 
hepatomegaly, requiring dietary restriction or continuous 
medication, or; incapacitating episodes, with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain, having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent rating is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain, having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with weight loss or other 
indication of malnutrition, and hepatomegaly, or; 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least six 
weeks during the past 12 month period.  Finally, a 100 
percent rating is assigned for near-constant debilitating 
symptoms, such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain.  
38 C.F.R. § 4.118, Diagnostic Code 7354.  Sequelae, such as 
cirrhosis or malignancy of the liver, are rated under an 
appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code for sequelae.  See 38 
C.F.R. § 4.114, Diagnostic Code 7354, Note (1).  For purposes 
of evaluating conditions under Diagnostic Code 7354, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 
(2).  

In this case, the preponderance of the evidence is against 
the veteran's claim for an increased rating for his service-
connected hepatitis.  The evidence of record reveals that the 
veteran has serologic evidence of hepatitis C infection with 
mild activity and mild liver inflammation.  He is not 
currently on medication to treat his hepatitis.  There is no 
evidence of weight loss or anorexia.  While the veteran has 
complaints of fatigue, his complaints of shortness of breath, 
which is the primary factor in limiting his activity, are 
unrelated to his service-connected hepatitis C.  There is 
also no evidence of hepatomegaly or debilitating symptoms.  
There is no competent evidence of record which shows that the 
veteran service-connected hepatitis C meets the criteria for 
a rating in excess of the currently assigned 10 percent 
disability rating.  As such, an increased rating for 
hepatitis C is denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for hepatitis C is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


